Citation Nr: 1826129	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-20 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for ventral hernia prior to February 4, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1955 to December 1984. 

This matter comes before the Board of Veterans 'Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg in which the RO granted a claim of service connection for erectile dysfunction and assigned a noncompensable rating, effective August 23, 2001, and denied an increased rating for a ventral hernia disability. 

While on remand, in July 2017, the Agency of Original Jurisdiction (AOJ) increased the Veteran's disability rating for ventral hernia to 100 percent, effective February 4, 2013, the date of the claim for increase.  While 100 percent is the highest rating that can be assigned, the rating did not address the entire appeal period.  In this regard, a higher rating could have been granted during the one-year period prior to the date of the claim for increase.  38C.F.R. §3.400(o).  Although an increased rating was granted during the pendency of the appeal, inasmuch as a higher rating is available during the one-year period prior to the date of the claim, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board remanded the appeal in both September 2016 and December 2017 for further development and issuance of a Supplemental Statement of the Case (SSOC) for any benefit not granted in full.  The AOJ substantially complied with the remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not show that the Veteran's ventral hernia manifested as small, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt, prior to February 4, 2013.
CONCLUSION OF LAW

The criteria for a compensable rating prior to February 4, 2013, for ventral hernia have not been met.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation will be the date of receipt of claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110 (a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C. 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1).

In this case, the Veteran contends that he is entitled to a compensable rating for his ventral hernia prior to February 4, 2013, the date he filed his claim.

The RO has rated the Veteran's ventral incisional hernia under DC 7339, which pertains to a postoperative ventral hernia.  Under DC 7339, a noncompensable rating is assigned for a healed, post-operative wound with no disability, belt not indicated.  A 20 percent rating is assigned for a small post-operative ventral hernia, not well supported by a belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is assigned for a large hernia, not well supported by a belt under ordinary conditions.  A 100 percent rating is assigned for massive, persistent, severe diastasis of recti muscles or extensive, diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, DC 7339.

The Board notes that the evidence of record is silent from February 3, 2012 to February 3, 2013 with regards to the medical treatment for the ventral hernia.  As noted previously, if an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  See 38 C.F.R. § 3.400 (o)(1).  Nonetheless, this exception does not apply in this instance.  There is no evidence of record during this appeal period that indicates the Veteran's ventral hernia manifested as small, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt, symptomatology required for a compensable rating under DC 7339. 

Report of VA examination dated in February 2013.  The report shows that the ventral hernia was described as large, recurrent and appeared operable and remediable.  It was specifically stated that there was no indication of a supporting belt.  It was noted that the ventral hernia appeared when the Veteran exercised or performed other activities.  These findings fall squarely within the criteria for a noncompensable rating.  

The Veteran is not entitled to a compensable rating prior to February 4, 2013. In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for ventral hernia prior to February 4, 2013 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


